—Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered April 29, 1991, convicting defendant, upon his guilty plea, of assault in the second degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The plea allocution herein was proper and established that the plea was knowing, voluntary and intelligent (People v Harris, 61 NY2d 9). Where, as here, in a potential insanity case, there is nothing in the record or in defendant’s assertions at the plea proceeding to indicate that he was legally insane at the time of the crime, the court is under no obligation to inquire whether defendant was aware of the possible defense of mental disease or defect (People v Kubik, 186 AD2d 271, lv denied 80 NY2d 1027). Furthermore, defendant failed to preserve this challenge, as he never moved to withdraw the plea before sentencing under CPL 220.60 (3) or to vacate the judgment of conviction under CPL 440.10 (People v Lopez, 71 NY2d 662, 665). Concur—Wallach, J. P.; Kupferman, Ross and Kassal, JJ.